Supreme Count
OF
NEVADA

(0) 197A oR

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

EMIGDIO MARTINEZ-PINEDA, AN No. 84994
INDIVIDUAL,

Appellant,

vs.

YCC LLC, A NEVADA LIMITED
LIABILITY COMPANY, - F LL = D

Respondent.

AUG 12 2022
ELIZABETH A. BROWN

CLERK OF SUPREME COURT
wa Ny
DEPUTY CLERK
ORDER DISMISSING APPEAL

This is a pro se appeal from an order denying appellant’s claim
of exemption. Eighth Judicial District Court, Clark County; Veronica
Barisich, Judge.

Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the judgment or
order designated in the notice of appeal is not substantively appealable. See
NRAP 3A(b). No appeal lies from an order denying a claim of exemption in
an execution action. See Frank Settelmeyer & Sons, Inc. v. Smith & Harmer,
Ltd., 124 Nev. 1206, 197 P.38d 1051 (2008). This court has jurisdiction to

consider an appeal only when the appeal is authorized by statute or court

A2-AS320

 
rule. Brown v. MHC Stagecoach, LLC, 129 Nev. 3438, 345, 301 P.3d 850, 851
(2013). Accordingly, this court lacks jurisdiction and
ORDERS this appeal DISMISSED.

Se ZrorD CS.
Silver

(ob. J. “titi J.

Cadish Pickering

cc: Hon. Veronica Barisich, District Judge
Emigdio Martinez-Pineda
Johnson & Gubler, P.C.
Eighth District Court Clerk

Supreme Court
oF
NEVADA

 

 

(QO) (947A «RR